PER CURIAM.
The appeal has been given consideration upon the record and briefs, oral argument of counsel and the carefully considered opinion of the district judge; and
 It appearing that the plaintiff alleged his United States citizenship and his Ohio residence in a suit against a Kentucky association, that such allegation was insufficient to establish diversity but that, upon the whole record and in the absence of any challenge to the jurisdiction, the plaintiff’s residence in Ohio is prima facie evidence of his citizenship in that state and is not overthrown by residence in Kentucky as a member of the Armed Forces of the United States, and there being no substantial evi*603dence of voluntary relinquishment of an Ohio domicile.
It is the view of the court that the basis for federal jurisdiction sufficiently appears; and
It likewise appearing that no prejudicial error occurred at the trial to a jury, and the court approving and adopting the principles of law announced in the opinion of the district judge as controlling the legal issues raised,
It is ordered that the judgment below be and it is hereby
Affirmed.